Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 11,196,825. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example, contrast instant claim 1 and claim 1 of ‘825:
‘825 Claim 1
Instant claim 1
A method, comprising:
A method, comprising:
assigning a plurality of user devices to a user profile, wherein the user profile is representative of a user;
assigning a plurality of user devices to a user profile, wherein the user profile is representative of a user;
selecting a first category of content to which a first user device of the plurality of user devices has permission to access, the first category of content being assigned to a first content usage parameter;
selecting a first category of content to which a first user device of the plurality of user devices has permission to access, the first category of content being assigned to a first content usage parameter;
designating a plurality of access parameters for the user profile, wherein the designating includes designating a first access parameter to the first user device and a second access parameter to a second user device of the plurality of user devices, the second access parameter being different from the first access parameter;
designating a plurality of access parameters for the user profile, wherein the designating includes designating a first access parameter to the first user device and a second access parameter to a second user device of the plurality of user devices, the second access parameter being different from the first access parameter;
selecting a different access parameter for a third user device of the plurality of user devices as compared to the first access parameter to the first user device and the second access parameter to the second user device, wherein the third access parameter comprises: a content usage parameter, a time usage parameter, or a data usage parameter;
selecting a different access parameter for a third user device of the plurality of user devices as compared to the first access parameter to the first user device and the second access parameter to the second user device, wherein the third access parameter comprises: a content usage parameter, a time usage parameter, or a data usage parameter;
monitoring, by an access device that provides access to a communication network, data usage, time usage, and selected categories of content usage of each of the plurality of user devices of the communication network for the user profile, wherein monitoring the content usage of the first user device comprises using the first content usage parameter to identify whether content trying to be accessed falls within the first category;
monitoring, by an access device that provides access to a communication network, data usage, time usage, and selected categories of content usage of each of the plurality of user devices of the communication network for the user profile, wherein monitoring the content usage of the first user device comprises using the first content usage parameter to identify whether content trying to be accessed falls within the first category;
monitoring, separately, data usage, time usage, and content usage of the user device also assigned to the second user profile for the second user profile; 

determining, by the access device, that one or more of the data usage, time usage, or content usage violate the at least one access parameter of the user profile and that content outside of the first category was attempted to be accessed by the first device, independent of the data usage, time usage, or content usage monitored for the second user profile and independent of the data usage, time usage, or content usage monitored for the third user device;
determining, by the access device, that one or more of the data usage, time usage, or content usage violate the at least one access parameter of the user profile and that content outside of the first category was attempted to be accessed by the first device, and independent of the data usage, time usage, or content usage monitored for the third user device;
monitoring, by the access device, time usage for the selected categories of content across two or more devices of the plurality of user devices in the user profile, consolidating the monitored time usage for the selected categories, 
monitoring, by the access device, time usage for the selected categories of content across two or more devices of the plurality of user devices in the user profile, consolidating the monitored time usage for the selected categories,
and determining that the consolidated time usage exceeds a total time limit, independent of the time usage for the selected categories of content of the third device;
and determining that the consolidated time usage exceeds a total time limit, independent of the time usage for the selected categories of content of the third device;
and restricting, by the access device, at least one of the two or more devices of the plurality of user devices from accessing the communication network when the consolidated time usage exceeds the total time limit.
and restricting, by the access device, at least one of the two or more devices of the plurality of user devices from accessing the communication network when the consolidated time usage exceeds the total time limit.


That is, the differences between the claims are minimal and such differences would have been obvious to one of ordinary skill in the art. Further, remaining instant claims 2-20 correspond with subject matter disclosed by claims 2-20 of ‘825.  Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   

Allowable Subject Matter
Claims 1-20 would be allowable provided the above Double Patenting Rejections are overcome/alleviated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452